DETAILED ACTION
	For this action, Claims 1-8 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patents cited below.
Claims 1 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1, upon which Claims 4-8 are dependent, recites limitations regarding a “method…to assist in the separation of suspended may exhibit non-uniform characteristics…”.  These limitations create a degree of uncertainty on whether the method can create a separation of suspended particles or only assist in performing such separation; and, the limitation “assist” is indefinite with respect to the claim because the limitations are unclear on what assistance in such a separation may read on the claim and to what extent the method assists in separating the particles.  Additionally, the claim recites that the fluidic system only may exhibit non-uniform characteristics—which provides a degree of uncertainty on whether the non-uniform characteristics need to exist at all to read on the claim.  As currently filed, Claim 1 and its dependents do not appear to require separation of suspended particles within the method; therefore, the claim appears to be mostly concerned with an abstract idea (see grounds of rejection under 35 U.S.C. 101 below)—in particular since the limitations do not disclose a method or structure that actively collects suspended particles.  Claim 8 recites “the collected particles” and is dependent on Claim 4; however, no limitations in Claim 1, Claim 4, or Claim 8 recite active collection of such particles.  Please see the grounds of rejection under 35 U.S.C. 101 below.  Furthermore, the examiner is urged to consider the cited pertinent patent references below as examples on how to draft claims to better draft claims that more actively recite the claimed invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 is recited to be dependent on both Claims 4, which is dependent on Claim 1, and 2, a separately independent claim.  Such multiple dependency on two independent claims is improper.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention are directed to an abstract idea without significantly more. The claims recites a method to exploit dean vortices in an effort to assist in the separation of suspended particles (see grounds of rejection under 35 U.S.C. 112(b) above). This judicial exception is not integrated into a practical application because the claims taken together recite 
As the claims read on their own merits, separation of particles may not even be required in the invention (see grounds of rejection under 35 U.S.C. 112(b) above).  The claims instead appear to be concerned with a major flow circuit in a plane parallel to the force of gravity and manipulating a centripetal force vector, wherein configuration of a radius of a major flow radius or configuring a cross-sectional area is provided in order to accomplish separation of dean vortices and provide resulting centripetal force to a fluid flow—without the requirement of separation of particles.  While scientific terms and tangible concepts such as volumetric flow rate/velocity and acceleration are used in the method of Claim 1, these manipulations and configurations only yield abstract calculations of said velocities and forces—wherein such calculations do not provide more than an abstract idea.  
The methods of Claims 2 and 3 comprise similar issues with abstract ideas related to dean vortices as well.  Claim 2 appears to only recite a method of enhancing/manipulation of dean vortices, wherein the final product of the method is a compression height that is “noted” upon determination of dean vortices.  Similarly, the method of Claim 3 provides a method for “the selection of suspended particles” that provides for “noting” of total suspended solids by a provided device or mechanism by removing samples for a scientific analysis and adjustment of a “tunable edge”.  The methods of Claims 2 and 3 each only provide abstract ideas in the form of notations and adjustments without a practical or tangible result—such as a notable separation of 
Claims 5-8, which recite apparatuses that perform the method of Claims 1 and 2 respectively, only provide an apparatus to perform the methods with the issues detailed above.  Without further structure that demonstrates how the apparatuses provide results that amount to more than abstract ideas such as calculations, notations, and other measurements, said apparatuses are also only related to abstract ideas. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not provide a tangible or practical result.  No step or structure is provided in the claims as filed to demonstrate clearly that separation of particles is provided by the methods or accompanying apparatuses; instead, the claims appear to be more concerned with the monitoring of dean vortices via measurement signals.  While Claim 3 does provide a method that provides limitations regarding total suspended solids, total dissolved solids, and turbidity, such qualities (which are only measurements in their nature) are only monitored, measured, and noted in an experimental fashion.  Without recited structure or steps disclosing how or in what manner the methods/apparatuses provide separation of particles from a fluid flow in a practical application—wherein such separation appears to not be required (see 35 U.S.C. 112(b) rejections above), the claimed invention only relates to an abstract idea relating to the measurement and calculations of dean vortices.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See that each of the cited references below comprise an inventive description that involves dean vortices and claims that conform to patent prosecution standards.
1. Burke et al. (US Pat Pub. 2014/0093867; see Paragraphs [0007]-[0008] and claims).
2. Achard et al. (US Pat Pub. 2009/0283483; see Paragraphs [0014], [0042], [0044], [0051], [0056], [0058], and claims).
3.  Papautsky et al. (US Pat Pub. 2011/0096327; see Paragraphs [0058], [0061]-[0063], [0067], [0072], and claims).
	4.  Lean et al. (US Pat Pub. 2009/0050538; see Paragraphs [0003], [0089], and claims).
	5.  Volkel et al. (US Pat Pub. 2014/0367348; see Paragraph [0028] and claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        06/04/2021